DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are pending.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not copy the claims.  Correction is required. See MPEP §608.01(b).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2018/0198896 A1, IDS dated Jul. 14, 2020) in view of Cavallaro et al. (US 2019/0012000 A1).
	As to claim 1, Kang teaches an electronic device (Kang, FIGS. 2A-2B, [0135], “mobile terminal 100”) comprising:
	a first housing (Kang, FIGS. 2A-2B, [0135], “1st body 101”) including a first surface (Kang, FIGS. 2A-2B, [0135], Examiner interprets the top surface of “1st body 101” as the 1st surface) and a 5second surface (Kang, FIGS. 2A-2B, [0135], Examiner interprets the bottom surface of “1st body 101” as the 2nd surface) that faces and is spaced apart from (Kang, see FIGS. 2A-2B) the first surface (Kang, FIGS. 2A-2B, [0135], the top surface of “1st body 101”); 
	a second housing (Kang, FIGS. 2A-2B, [0135], “2nd body 102”) including a third surface (Kang, FIGS. 2A-2B, [0135], Examiner interprets the top surface of “2nd body 102” as the 3rd surface) and a fourth surface (Kang, FIGS. 2A-2B, [0135], Examiner interprets the bottom surface of “2nd body 102” as the 4th surface) that faces and is spaced apart from (Kang, see FIGS. 2A-2B) the third surface (Kang, FIGS. 2A-2B, [0135], the top surface of “2nd body 102”); 
	10a folding part (Kang, FIG. 3, [0135], “hinge part 200”) pivotably connecting (Kang, see FIG. 3) a side surface of the first housing (Kang, FIGS. 2A-2B, [0135], “1st body 101”) with a side surface of the second housing (Kang, FIGS. 2A-2B, [0135], “2nd body 102”) that faces the side surface of the first housing (Kang, FIGS. 2A-2B, [0135], “1st body 101”); 
	a flexible display (Kang, FIGS. 2A-2B, [0135], “flexible display unit 151 might be folded”) disposed on (Kang, see FIGS. 2A-2B) the first surface (Kang, FIGS. 2A-2B, [0135], the top surface st body 101”) 15and the third surface (Kang, FIGS. 2A-2B, [0135], the top surface of “2nd body 102”) across the folding part (Kang, FIG. 3, [0135], “hinge part 200”) and including a first area (Kang, FIGS. 2A-2B, [135], Examiner interprets the area on the top surface of “1st body 101” as the 1st area) corresponding to (Kang, see FIGS. 2A-2B) the first surface (Kang, FIGS. 2A-2B, [0135], the top surface of “1st body 101”) and a second area (Kang, FIGS. 2A-2B, [135], Examiner interprets the area on the top surface of “2nd body 102” as the 2nd area) corresponding to (Kang, see FIGS. 2A-2B) the third surface (Kang, FIGS. 2A-2B, [0135], the top surface of “2nd body 102”); and 
	a processor (Kang, FIG. 1, [0054], “controller 180”), 20wherein the processor (Kang, FIG. 1, [0054], “controller 180”) is configured to (Kang, see FIG. 11): 
	display a first screen (Kang, FIG. 14, [0194], Examiner interprets “1st area 1511” as the 1st screen) within the first area (Kang, FIG. 11, [0194], the top surface of “1st body 101”) and a second screen (Kang, FIG. 14, [0194], Examiner interprets “2nd area 1512” as the 2nd screen) within the second area (Kang, FIG. 11, [0194], the top surface of “2nd body 102”) in a first state (Kang, FIG. 11, Examiner interprets the “folded out” state as the 1st state) in which the first housing (Kang, FIGS. 2A-2B, [0135], “1st body 101”) and the second housing (Kang, FIGS. 2A-2B, [0135], “2nd body 102”) are folded out about (Kang, see FIG. 14) the folding part (Kang, FIG. 3, [0135], “hinge part 200”).
	Kang fails to explicitly teach “identify that the electronic device is changed from the first state to a second state in which the first housing and the second housing are folded in about the folding part; cease, in response to the identifying, displaying 30the second screen within the second area; detect an input to the second area while the display of the second screen within the second 
	However, Cavallaro teaches the concept of identifying that the electronic device (Cavallaro, FIGS. 4-5, [0069], “electronic device 100”) is changed from (Cavallaro, see FIGS. 4-5) the first state (Cavallaro, see FIG. 4, [0068], the state with “single bend 401 at the deformation portion 305”) to a second state (Cavallaro, see FIGS. 5-6, [0072], the state in which “electronic device 100 is fully folded”) in which (Cavallaro, see FIGS. 5-9) the first housing (Cavallaro, FIG. 7-9, [0082], the top body comprising “1st portion 402”) and the second housing (Cavallaro, FIG. 7-9, [0082], the bottom body comprising “2nd portion 403”) are folded in about the folding part (Cavallaro, see FIG. 7-9); 
	ceasing, in response to the identifying, displaying 30the second screen within the second area (Cavallaro, FIG. 7, [0079], “content presentation along the second portion 403 of the display 102 is omitted. This not only saves power, but reduces the loading upon the one or more processors (116). Additionally, it makes sense because the second portion 403 of the display 102 is directed away from the user's eyes”); 
	detecting an input to the second area while the display of the second screen within the second area is ceased (Cavallaro, FIG. 7, [0079], “however, while omitting the presentation of content along the second side 403 of the display 102, the touch sensor operable with the second portion 403 of the display 102 remains active to receive user input 701”); and 
displaying, in response to the detecting (Cavallaro, FIG. 9, [0082], e.g., “user input 901”), a certain 35screen changed from the first screen within the first 77SP18297-PCT area (Cavallaro, FIG. 9, [0082], e.g., “causes the content 902 to translate 903 along the first portion 402 of the display 102”).
nd area 1512” instead of “content 903”, as taught by Cavallaro, in order to provide “advantageously mapping touch input on one side of the deformed device to control the other, thereby providing an intuitive user-interface that is easily controlled, and that obviates the "finger obstruction" problem described above” (Cavallaro, [0027]).
	As to claim 2, Kang teaches the electronic device of claim 1, wherein, in the second state (Kang, see FIG. 9(b)), the second surface (Kang, FIGS. 2A-2B, [0135], the bottom surface of “1st body 101”) is superimposed 5on (Kang, see FIG. 9(b)) the fourth surface (Kang, FIGS. 2A-2B, [0135], the bottom surface of “2nd body 102”).
	As to claim 3, Kang teaches the electronic device of claim 1, wherein, in the first state (Kang, see FIG. 9(a)), the first surface (Kang, FIGS. 2A-2B, [0135], the top surface of “1st body 101”) is substantially flush with (Kang, see FIG. 9(a)) the third surface (Kang, FIGS. 2A-2B, [0135], the top surface of “2nd body 102”).
	As to claim 4, Cavallaro teaches the electronic device of claim 1, wherein the processor (Cavallaro, FIG. 1, [0040], “processor 116”) is configured to (Cavallaro, see FIG. 7): 
	cease, in response to the identifying, displaying the second screen within the second area by restricting 15power provided to light-emitting elements disposed within the second area (Cavallaro, FIG. 7, [0079], “content presentation along the second portion 403 of the display 102 is omitted. This not only saves power, but reduces the loading upon the one or more processors (116). Additionally, it makes sense because the second portion 403 of the display 102 is directed away from the user's eyes”).  Examiner renders the same motivation as in claim 1.
	As to claim 5, Cavallaro teaches the electronic device of claim 1, further comprising: 
see FIG. 9): 
	keep providing power to at least one touch sensor disposed at a position corresponding to the second area 25among the plurality of touch sensors while the display of the second screen is ceased (Cavallaro, FIG. 7, [0079], “however, while omitting the presentation of content along the second side 403 of the display 102, the touch sensor operable with the second portion 403 of the display 102 remains active to receive user input 701”).  Examiner renders the same motivation as in claim 1.
	  As to claim 6, Cavallaro teaches the electronic device of claim 5, wherein the processor (Cavallaro, FIG. 1, [0040], “processor 116”) is further configured to (Cavallaro, see FIG. 9): 
	30detect an input (Cavallaro, e.g., see FIG. 9, [0082], “user input 901”) to the second area through the at least one touch sensor while the display of the second screen is ceased (Cavallaro, FIG. 7, [0079], “however, while omitting the presentation of content along the second side 403 of the display 102, the touch sensor operable with the second portion 403 of the display 102 remains active to receive user input 701”).  Examiner renders the same motivation as in claim 1.
	As to claim 10, Cavallaro teaches the electronic device of claim 1, wherein the input (Cavallaro, e.g., see FIG. 9, [0082], “user input 901”) includes double-tap input (Cavallaro, FIG. 8, [0081], “user input 801 comprises a double-tap”) to the second area (Cavallaro, FIG. 8, [0081], “at location 802” on “2nd portion of display 102”).  Examiner renders the same motivation as in claim 1.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2018/0198896 A1, IDS dated Jul. 14, 2020) in view of Cavallaro et al. (US 2019/0012000 A1) and Ikeda et al. (US 20150022561 A1).
	As to claim 7, Kang in view of Cavallaro fails to explicitly teach the electronic device of claim 1, further 35comprising: 78SP18297-PCTa first display-driving circuit operably connected to the flexible display and to the processor; and a second display-driving circuit operably connected to the flexible display and the processor, 5wherein the flexible display further includes a third area enclosing the folding part, the first display-driving circuit is configured to control display of a screen within the first area and a portion of the third area, and 10the second display-driving circuit is configured to control display of a screen within the second area and another portion of the third area. 
	However, Ikeda teaches the concepts of a first display-driving circuit (Ikeda, FIG. 6A, [0113], “2nd gate driver 104g_2”) operably connected to (Ikeda, see FIGS. 1A and 6A) the flexible display (Ikeda, FIG. 6A, [0112], “display panel 105”) and to the processor (Ikeda, FIG. 1A, [0045], “arithmetic portion 108”); and a second display-driving circuit (Ikeda, FIG. 6A, [0113], “1st gate driver 104g_1”) operably connected to (Ikeda, see FIGS. 1A and 6A) the flexible display (Ikeda, FIG. 6A, [0112], “display panel 105”) and the processor (Ikeda, FIG. 1A, [0045], “arithmetic portion 108”), 
	5wherein the flexible display (Ikeda, FIG. 6A, [0112], “display panel 105”) further includes a third area (Ikeda, FIGS. 6A-6D, [0119], “light-emitting region 130”) enclosing the folding part (Ikeda, FIGS. 6A-6D, [0119], “in the mode where the display portion 102 in FIGS. 6C and 6D is folded”), the first display-driving circuit (Ikeda, FIG. 6A, [0113], “2nd gate driver 104g_2”) is configured to (Ikeda, see FIG. 6A) control display of a screen within the first area (Ikeda, FIG. 6A, st gate driver 104g_1”) is configured to (Ikeda, see FIG. 6A) control display of a screen within the second area (Ikeda, FIG. 6A, [0120], “display portion 102a”) and another portion of the third area (Ikeda, FIG. 6A, [0126], “light-emitting region 130 may be independently controlled with a circuit different from those in the driver circuit portions 104”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “mobile terminal 100” taught by Kang to further comprise “gate drivers 104g_1 104g_2”, etc. and perform gradation for “light-emitting region 130”, as taught by Ikeda, in order to “provide a data processing device or the like having less display unevenness” (Ikeda, [0009]).
	As to claim 9, Kang in view of Cavallaro and Ikeda teaches the electronic device of claim 1, further comprising: 
	5a display-driving circuit (Ikeda, FIG. 1A, [0045], “driver circuit portion 104”) including an embedded circuit (Ikeda, FIG. 6A, [0113], “gate driver 104g_1, …”) operably connected to (Ikeda, see FIGS. 1A and 6A) the processor (Ikeda, FIG. 1A, [0045], “arithmetic portion 108”) and to the flexible display (Ikeda, FIG. 6A, [0110], “display panel 105”), wherein the processor (Ikeda, FIG. 1A, [0045], “arithmetic portion 108”) is configured to: 
	store first information about the first screen (Kang, FIG. 14, [0194], “1st area 1511”) in 10a first designated area included in the embedded memory (Kang, FIG. 1, [0061], “memory 170 is typically implemented to store data to support various functions or features of the mobile terminal 100”; it is implicitly taught that there must be a 1st designated rea in “memory 170” for resuming function) in the display-driving circuit (Ikeda, FIG. 1A, [0045], “driver circuit portion 104”), and store second information about the second screen (Kang, FIG. 14, [0194], “2nd area 1512”) in a nd designated rea in “memory 170” for resuming function) in the display-driving circuit (Ikeda, FIG. 1A, [0045], “driver circuit portion 104”); 
	15display the first screen (Kang, FIG. 14, [0194], “1st area 1511”) within the first area by scanning the first designated area (Kang, FIG. 1, [0061], 1st designated area in “memory 170”) using the display-driving circuit (Ikeda, FIG. 1A, [0045], “driver circuit portion 104”), and display the second screen (Kang, FIG. 14, [0194], “2nd area 1512”) within the second area by scanning the second designated area (Kang, FIG. 1, [0061], 2nd designated area in “memory 170”) using the display-driving circuit (Ikeda, FIG. 1A, [0045], “driver circuit portion 104”); and 
	20display, in response to the detecting (Cavallaro, FIG. 9, [0082], e.g., “user input 901”), the second screen changed from the first screen within the first area (Cavallaro, FIG. 9, [0082], e.g., “causes the content 902 to translate 903 along the first portion 402 of the display 102”) by scanning the second designated area (Kang, FIG. 1, [0061], 2nd designated area in “memory 170”) using the display-driving circuit (Ikeda, FIG. 1A, [0045], “driver circuit portion 104”).  Examiner renders the same motivation as in claim 7.  

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2018/0198896 A1, IDS dated Jul. 14, 2020) in view of Cavallaro et al. (US 2019/0012000 A1) and Jong et al. (US 2014/0250391 A1).
	As to claim 11, Cavallaro teaches the electronic device of claim 1, wherein the first screen corresponds to a portion of a 30wallpaper, the second screen corresponds to another portion of a 
cease, in response to the identifying, displaying 35the second screen within the second area, and display, 80SP18297-PCTwithin the first area, the first screen (Cavallaro, FIG. 12, [0097], “using a swipe gesture, the user 130 can quickly and easily cause the content to translate 1203 from one side to the other as desired. Other techniques for moving content from one side of a bend 1201 to the other will be obvious to those of ordinary skill in the art having the benefit of this disclosure”).
	Kang in view of Cavallaro fails to explicitly teach the limitation “including a plurality of page indicators to which a page indicator for indicating the second screen is added”. 
	However, Jong teaches the concept of including a plurality of page indicators (Jong, FIG. 3, [0079], “indicator 170 includes three markers 171, 172 and 173 and therefore, the electronic device 100 includes 3 pages”) to which a page indicator for indicating the second screen is added (Jong, FIG. 3, [0079]).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “mobile terminal 100” taught by Kang to further comprise “indicator 170”, as taught by Jong, in order to provide a “page operating method which is more intuitive and convenient for use that would be beneficial to increase of the number of objects displayed in the touch screen device and an array, arrangement, design, etc. according to the user's preference” (Jong, [0008]).
	As to claim 12, Jong teaches the electronic device of claim 11, wherein the page indicator (Jong, FIG. 3, [0079], “indicator 170”) for indicating the second screen among the plurality of indicators (Jong, see FIG. 6) is subsequent to (Jong, FIG. 3, [0079], “includes three markers 171, 
	As to claim 13, Cavallaro in view of Jong teaches the electronic device of claim 1, wherein the processor is configured to: 
	cease, in response to the identifying, displaying the second screen within the second area (Cavallaro, FIG. 7, [0079], “content presentation along the second portion 403 of the display 102 is omitted. This not only saves power, but reduces the loading upon the one or more processors (116). Additionally, it makes sense because the second portion 403 of the display 102 is directed away from the user's eyes”), and display, 15within the first area, a thumbnail image superimposed on the first screen and representing the second screen (Jong, FIG. 6, [0091], “page indicator 610 … sequentially arranges thumbnail images 611, 612 and 613 corresponding to the plurality of pages … further includes a thumbnail image 614 for adding a page at a rightmost area of the page indicator 610”).  Examiner renders the same motivation as in claim 11.  
	As to claim 14, Cavallaro in view of Jong teaches the electronic device of claim 13, wherein the processor is further configured to: 
	20detect input on the thumbnail image (Jong, FIG. 9, [0097], “touch specific thumbnail image in page indicator 901” → “touch is long press touch? 903”) while the display of the second screen is ceased (Cavallaro, FIG. 7, [0079], “content presentation along the second portion 403 of the 
	display the second screen changed from the first screen within the first area in response to the detecting of the input on the thumbnail image (Jong, FIG. 9, [0098], “display page for corresponding thumbnail image as current page 905”).  Examiner renders the same motivation as in claim 11.  
	As to claim 15, Jong teaches the electronic device of claim 13, wherein the processor is further configured to: 
	cease the display of the thumbnail image in response to detecting an input for scrolling the first 30screen while the thumbnail image is displayed (Jong, FIGS. 7-8, [0094], “in step 705, the electronic device 100 highlights and displays a thumbnail image of a page indicator corresponding to the newly displayed page”).  Examiner renders the same motivation as in claim 11.  

Allowable Subject Matter
Claim 8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	As to claim 8, the closest known prior art, i.e., Kang et al. (US 2018/0198896 A1, IDS dated Jul. 14, 2020), Cavallaro et al. (US 2019/0012000 A1), Ikeda et al. (US 20150022561 A1), Jong et al. (US 2014/0250391 A1) and Cranfill et al. (US 2013/0332886 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein 15the first display-driving circuit includes a first embedded memory, the second display-driving circuit includes a second embedded memory, and the processor is configured to: 20store first information about the first screen in the first embedded memory included in the first display-driving circuit, and store second information about the second screen in the second embedded memory included in the second display-driving circuit; 25display the first screen within the first area by scanning the first information stored in the first embedded memory using the first display-driving circuit, and display the second screen within the second area by scanning the second information stored in the second 30embedded memory using the second display-driving circuit; and display, in response to the detecting, the second screen changed from the first screen within the first area by scanning the second information stored in the 35second embedded memory using the first display-driving 79SP18297-PCT circuit”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Cranfill et al. (US 2013/0332886 A1) teaches the concept of “including a plurality of page indicators to which a page indicator for indicating the second screen is added” (Cranfill, see FIG. 8B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Feb. 27, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***